Citation Nr: 0329502	
Decision Date: 10/29/03    Archive Date: 11/05/03	

DOCKET NO.  01-09 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for sleep apnea. 

2.  Entitlement to service connection for hypertensive 
cardiovascular disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from July 1968 to 
July 1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision by the 
Department of Veterans Affairs (VA), Philadelphia, 
Pennsylvania, Regional Office (RO), which denied the veteran 
entitlement to service connection for sleep apnea and 
hypertensive cardiovascular disease.  


REMAND

The veteran is seeking entitlement to service connection for 
sleep apnea and hypertensive cardiovascular disease that he, 
in substance, contends are both attributable to his military 
service.  

The Board notes that in a formal hearing presentation dated 
in October 2003, the veteran's representative raised for the 
first time the issue of service connection for the veteran's 
hypertensive cardiovascular disease as secondary to his 
service-connected PTSD.  The representative has specifically 
stated with respect to the veteran's service-connected PTSD 
that "we believe service connection for hypertensive heart 
disease is warranted on a secondary basis pursuant to 
38 C.F.R. § 3.310."  The representative also called the 
Board's attention to the holding of the United States Court 
of Appeals for Veterans Claims in Allen v. Brown, 
7 Vet. App. 439 (1995), concerning service connection for 
additional disability resulting from aggravation of a 
nonservice-connected disability by a service-connected 
disability, indicating that the veteran's claim should be 
adjudicated on that basis, as well.  

The veteran's representative has clearly raised additional 
issues that have not been adjudicated by the RO.  Moreover, 
these issues are inextricably intertwined with the issue of 
service connection for hypertensive cardiovascular disease 
currently on appeal as it raises an alternative theory of 
entitlement for this disorder.  Because the underlying facts 
are so intimately connected in the interest of judicial 
economy and avoidance of piecemeal litigation, the issue of 
entitlement to hypertensive cardiovascular disease on a 
secondary basis should be adjudicated by the RO prior to 
further appellate review on the veteran's claim on appeal.  

Additionally, at his personal hearing in December 2001 
medical records maintained by the veteran's past employer 
SEPTA (South Eastern Pennsylvania Transit Authority) were 
identified as potentially probative as to the issues on 
appeal.  The RO in a letter dated in January 2002 provided 
the veteran a VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, in 
order to obtain these records.  It is not clear whether the 
veteran returned this form to the RO but, in any event, these 
records were not obtained.  Furthermore, the veteran does not 
appear to have been notified of this negative result.  See 
38 C.F.R. § 3.159(e)(2) (2002).  A further attempt by the RO 
to obtain these records with the veteran's assistance should 
be undertaken.  

Lastly, a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
September 22, 2003), the United States Court of Appeals for 
the Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C. § 5103(b)(1).  The Court made a conclusion similar 
to the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Court found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

This case is therefore REMANDED to the RO for the following 
development:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  

2.  The veteran should be contacted and 
requested to furnish a complete list of 
all medical personnel and facilities from 
which he has received treatment for his 
sleep apnea and hypertensive 
cardiovascular disease.  The Board is 
particularly interested in records of 
evaluation and treatment, which may be 
maintained by his former employer, the 
South Eastern Pennsylvania Transit 
Authority (SEPTA).  After obtaining the 
appropriate releases where necessary, the 
health care providers not already of 
record should be contacted and requested 
to provide all treatment records in their 
possession pertaining to the veteran.  If 
these records are unavailable this fact 
should be annotated in the claims file 
and the veteran should be informed of any 
negative results and provided appropriate 
notice.  See 38 C.F.R. § 3.159(e).  Any 
available records, not heretofore of 
file, should be associated with the 
claims folder.

3.  Thereafter, the RO should schedule 
the veteran for a cardiovascular 
examination to determine the nature and 
etiology of his hypertensive 
cardiovascular disease.  All indicated 
tests should be completed and the 
examiner should set forth in detail, all 
current cardiovascular symptoms, clinical 
findings and diagnoses.  The claims 
folder should be reviewed prior to the 
examination and any opinion expressed 
below should be supported by reference to 
pertinent evidence in the record.  

a.  If the examiner determines that 
a diagnosis of hypertensive 
cardiovascular disease is warranted, 
an opinion should be provided as to 
whether it is at least as likely as 
not (i.e. probability of 50 percent) 
that this disorder resulted from the 
veteran's service-connected PTSD.

b.  If not, the examiner should 
provide an opinion as to whether it 
is least as likely as not (i.e. 
probability of 50 percent) that the 
veteran's service-connected PTSD 
caused his cardiovascular disease to 
increase in disability.  

c.  If so, the examiner should 
indicate the level of impairment (as 
shown by symptoms and clinical 
findings) of the cardiovascular 
disease before the increase caused 
by the service-connected PTSD and 
currently.  

4.  Thereafter, and after any other 
appropriate development, the RO should 
readjudicate the issues of entitlement to 
service connection for sleep apnea and 
hypertensive cardiovascular disease to 
include hypertensive cardiovascular 
disease as secondary to service-connected 
PTSD.  If any of the determinations 
remain adverse to the veteran, he should 
be provided a supplemental statement of 
the case and afforded the applicable time 
to respond.  

The case should then be returned to the Board for final 
appellate review, if in order.  The purpose of this REMAND is 
to procure clarifying data and to comply with a precedent 
decision of the Court.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


                       
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


